

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.5
COLLATERAL ASSIGNMENT OF INVENTIONS
AND PATENTS AND PATENT APPLICATIONS


THIS COLLATERAL ASSIGNMENT OF INVENTIONS AND PATENTS AND PATENT APPLICATIONS
(this “Assignment”) is made and entered into as of November 14, 2008, by DYADIC
INTERNATIONAL (USA), INC., a Florida corporation (“Assignor”), in favor of MARK
A. EMALFARB TRUST, under agreement dated October 1, 1987, as amended (the “MAE
Trust”), FRANCISCO TRUST, under agreement dated February 28, 1998, and MARK A.
EMALFARB, individually (collectively, the “Assignee”).
 
RECITALS


A.           Assignor and Assignee are parties to that certain Loan and Security
Agreement (the “Loan Agreement”) dated as of even date herewith, relating to
certain obligations of Assignor as more particularly described in the Loan
Agreement (the “Secured Obligations”).   Capitalized terms used and not
otherwise defined herein shall have the meanings given to them in the Loan
Agreement.


B.           The Secured Obligations include but are not limited to a certain
Amended and Restated Note (the “Note”) in favor of Assignee of even date
herewith in the amount of the Loan.  Payment of the Note and other Secured
Obligations are secured by, among other things, a security interest in (i) the
inventions or improvements disclosed in the applications for Letters Patent of
the United States, as more particularly described on Exhibit A attached hereto
and made a part hereof, and all other applications, both United States and
foreign, on said inventions or improvements, including divisional, continuation,
continuation-in-part and substitute applications, regardless of whether said
other applications are based upon the applications described on Exhibit A in
whole or in part, and (ii) in any and all Letters Patent of the United States
and foreign countries which may be obtained on any of said applications, and in
any reissue or extension of such patents (all of the foregoing, being
hereinafter collectively referred to as the “Patents”).


C.           The execution and delivery of this Assignment is a condition
precedent to the performance by Assignee of its obligations under the Loan
Agreement.
 
AGREEMENTS
 
NOW, THEREFORE, in consideration of the recitals set forth above and
incorporated herein, and for other good and valuable consideration, Assignor
agrees as follows:
 
1. As collateral security for the prompt and complete payment and performance of
Assignor’s obligations under the Loan Agreement, Assignor hereby collaterally,
grants, transfers and assigns to Assignee a security interest in all the right,
title and interest of Assignor now or hereafter acquired in and to the
Patents.  In connection therewith, Assignor hereby agrees to execute and deliver
to Assignee from time to time any and all written notices memorializing
Assignor’s grant of a security interest in the Patents hereunder as may be
required under applicable law (whether United States or foreign) as necessary to
perfect Assignee’s security
 

Page  of 4
C:\Documents and Settings\vpontrelli\Local Settings\Temporary Internet
Files\OLK3\Exhibit 10 5 (patent).DOC


 
 

--------------------------------------------------------------------------------

 

2. interest in and to the Patents hereunder, including but not limited to, any
and all filings required by the United States Patent and Trademark Office.
 
3. This Assignment is given for the purpose of securing the payment of all
Secured Obligations, including but not limited to, the payment of principal,
interest and other sums due under the Note, and any extensions, modifications,
amendments and renewals thereof, and the performance and discharge of the
obligations, covenants, conditions, and agreements of Assignor contained herein
and in the Loan Documents.
 
THE INTEREST IN THE PATENTS BEING ASSIGNED HEREUNDER SHALL NOT BE CONSTRUED AS A
CURRENT ASSIGNMENT, BUT AS A CONTINGENT ASSIGNMENT TO SECURE SUCH ASSIGNOR’S
OBLIGATIONS TO ASSIGNEE UNDER THE LOAN AGREEMENT.


4. Assignor agrees:
 
(a) To diligently prosecute and defend Assignor’s right, title and interest in
and to the Patents and to execute all oaths, declarations and other documents
necessary or desirable for prosecuting said Patents, for use in interference
proceedings involving the Patents, for use in opposition proceedings involving
the Patents, for refiling said applications, for filing of divisional,
substitution, continuation or continuation-in-part applications deemed necessary
or desirable by Assignee for reissuance or re-examination of the Patents, or for
the filing in foreign countries of applications for Patents counterpart to or
based on said application or to an application which is a division,
substitution, continuation or continuation-in-part of said application or which
application relates to said invention and improvements.
 
(b) To execute and deliver to MAE Trust, for the benefit of Assignee pursuant to
the terms of the Loan Agreement, to secure the Assignor’s obligations to
Assignee under the Loan Agreement, one or more Assignments of Patents duly
executed in blank in the form attached hereto as Exhibit B-1 (“Blank Patent
Assignment”) and one or more Assignment of Application for Patent in the form
attached hereto as Exhibit B-2 (“Blank Application Assignment” and together with
the Blank Patent Assignment, the “Blank Assignments”) . Upon Assignor’s
satisfaction of all of the Secured Obligations in full, Assignee agrees to
deliver the Blank Assignments to Assignor.
 
(c) That the occurrence of any of the following shall constitute an event of
default (“Event of Default”) hereunder:
 
(i) Failure of Assignor for a period of ten (10) days after written notice from
Assignee, to observe or perform any covenant or condition contained in this
Assignment; provided that if any such failure is susceptible of cure and cannot
reasonably be cured within said ten (10) day period, then Assignor shall have an
additional twenty (20) day period to cure such failure and no Event of Default
shall be deemed to exist hereunder so long as Assignor commences such cure
within the initial ten (10) day period and diligently and in good faith pursues
such cure to completion within such resulting thirty (30) day period from the
date of Assignee’s notice;
 

Page  of 4
C:\Documents and Settings\vpontrelli\Local Settings\Temporary Internet
Files\OLK3\Exhibit 10 5 (patent).DOC
 
 

--------------------------------------------------------------------------------

 

(ii) Any representation or warranty made by Assignor herein which is not true
and correct in any material respect as of the date hereof; and
 
(iii) An event of default by Assignor under the Loan Agreement or any of the
other Loan Documents, which shall not be cured within any applicable grace
period.
 
(d) Upon the occurrence of any Event of Default hereunder, Assignee shall have
all rights granted to Assignee under the Loan Documents.
 
(e) Assignor hereby irrevocably appoints Assignee as its attorney in fact, which
appointment is coupled with an interest, to as Assignor’s true and lawful proxy
and attorney-in-fact (and agent-in-fact) in the Assignor's name, place and
stead, with full power of substitution, to (i) take such actions as are
permitted in this Assignment, (ii) execute such financing statements and other
documents and to do such other acts as Assignee may require to perfect and
preserve the Assignee’s security interest in, and to enforce such interests in
the Patents, and (iii) carry out any remedy provided for in this Assignment,
including the filing of such Assignment with the United States Patent and
Trademark Office as necessary to cause the perfection of the security interest
in the Patents granted to Assignee herein. Assignor hereby acknowledges that the
constitution and appointment of such proxy and attorney-in-fact are coupled with
an interest and are irrevocable.  Assignor hereby ratifies and confirms all that
such attorney-in-fact may do or cause to be done by virtue of any provision of
this Assignment.
 
(f) That this Assignment shall be assignable by Assignee to any assignee of
Assignee under the Loan Agreement, subject to the terms of the Non-Disturbance
Agreement (as defined below), and all representations, warranties, covenants,
powers and rights herein contained shall be binding upon, and shall inure to the
benefit of, Assignor and Assignee and their respective legal representatives,
successors and assigns.
 
5. Assignor further hereby covenants and represents to Assignee that, except as
set forth in that certain non-exclusive License Agreement dated on or about
November 14, 2008, by and between Assignor and Codexis, Inc., a Delaware
corporation (“Codexis”) and the Non-Disturbance Agreement dated on or about
November 14, 2008 (the “Non-Disturbance Agreement”) by and between Codexis, the
Assignor, the Assignee and the other parties thereto,  (a) Assignor has not
previously assigned, sold, pledged, transferred, mortgaged, hypothecated or
otherwise encumbered the Patents or any of them, or its right, title and
interest therein, (b) Assignor shall not assign, sell, pledge, transfer,
mortgage, hypothecate or otherwise encumber its interests in the Patents or any
of them, and (c) Assignor has not performed any act which might prevent Assignor
from performing its undertakings hereunder or which might prevent Assignee from
operating under or enforcing any of the terms and conditions hereof or which
would limit Assignee in such operation or enforcement.
 
6. All notices, demands or documents which are required or permitted to be given
or served hereunder shall be in writing and shall be deemed sufficiently given
when delivered or mailed in the manner set forth in the Loan Agreement.
 

Page  of 4
C:\Documents and Settings\vpontrelli\Local Settings\Temporary Internet
Files\OLK3\Exhibit 10 5 (patent).DOC
 
 

--------------------------------------------------------------------------------

 

7. Any provision in the Loan Agreement that pertains to this Assignment shall be
deemed to be incorporated herein as if such provision were fully set forth in
this Assignment.  In the event of any conflict between the terms of this
Assignment and the terms of the Loan Agreement, the terms of the Loan Agreement
shall prevail.  A provision in this Assignment shall not be deemed to be
inconsistent with the Loan Agreement by reason of the fact that no provision in
the Loan Agreement covers such provision in this Assignment.
 
8. This Assignment is made for collateral purposes only and the duties and
obligations of Assignor under this Assignment shall terminate when all sums due
Assignee under the Loan Documents are paid in full and all obligations,
covenants, conditions and agreements of Assignor contained in the Loan Documents
are performed and discharged.
 
9. This assignment shall be governed by, and construed in accordance with, the
laws of the State of Florida.
 
10. It is expressly intended, understood and agreed that this Assignment and the
other Loan Documents are made and entered into for the sole protection and
benefit of Assignor, and Assignee, and their respective successors and assigns
(but in the case of assigns of Assignor, only to the extent permitted
hereunder); that no other person or persons shall have any right at any time to
action hereon.
 
11. Assignor and Assignee intend and believe that each provision in this
Assignment comports with all applicable local, state or federal laws and
judicial decisions.  However, if any provision or provisions, or if any portion
of any provision or provisions, in this Assignment is found by a court of law to
be in violation of any applicable local, state or federal ordinance, statute,
law, administrative or judicial decision or public policy, and if such court
should declare such portion, provision or provisions of this Assignment to be
illegal, invalid, unlawful, void or unenforceable as written, then it is the
intent both of Assignor and Assignee that such  portion, provision or provisions
shall be given force to the fullest possible extent that they are legal, valid
and enforceable, that the remainder of this Assignment shall be construed as if
such illegal, invalid, unlawful, void or unenforceable portion, provision or
provisions were not contained therein and that the rights, obligations and
interests of Assignor and Assignee under the remainder of this Assignment shall
continue in full force and effect.
 
IN WITNESS WHEREOF, Assignor has delivered this Assignment as of the date first
written above.
 
ASSIGNOR:
 
DYADIC INTERNATIONAL (USA), INC.,
a Florida corporation


By:           /s/Vito G. Pontrelli
Name:      Vito G. Pontrelli
Its:            Interim CFO





Page  of 4
C:\Documents and Settings\vpontrelli\Local Settings\Temporary Internet
Files\OLK3\Exhibit 10 5 (patent).DOC
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A






Schedule of Patents




[See Attached]









 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
Schedule of Patents



 
Title
Country
Status
Application No.
App. Date
Patent No.
Issue Date
Novel fungal enzymes
1.
Novel fungal enzymes
United States
Pending
11/833,133
02.08.2007
   
2.
Novel fungal enzymes
PCT
Pending
PCT/US08/071982
1.08.2008
   
3.
Novel fungal enzymes
United States
Pending
12/205,694
05.09.2008
   
4.
Novel fungal enzymes
PCT
Pending
PCT/US08/75464
05.09.2008
   
Construction of highly efficient cellulase compositions for enzymatic hydrolysis
of cellulose
5.
Construction of highly efficient cellulase compositions for enzymatic hydrolysis
of cellulose
 
United States
Published
11/487547
13-Jul-06
   
6.
Construction of highly efficient cellulose compositions for enzymatic hydrolysis
of cellulose
 
PCT
Published
PCT/US06/27347
13-Jul-06
   
Expression and high-throughput screening of complex expressed DNA libraries in
filamentous fungi
7.
Expression and high-throughput screening of complex expressed DNA libraries in
filamentous fungi
 
PCT
Published
PCT/US07/87020
10.12.2007
   
Methods and compositions for degradation of lignocellulosic material
8.
Methods and compositions for degradation of lignocellulosic material
 
PCT
Published
PCT/US07/73180
10.07.2007
   
9.
Methods and compositions for degradation of lignocellulosic material
United States
Published
11/775,777
10.07.2007
   
High-Throughput screening of expressed DNA libraries in filamentous fungi
10.
High-Throughput screening of expressed DNA libraries in filamentous fungi
 
PCT
Published
PCT/US00/10199
13-Apr-00
   
11.
High-Throughput screening of expressed DNA libraries in filamentous fungi
 
PCT
Published
PCT/US01/12335
13-Apr-01
   
12.
High Throughput screening of expressed DNA libraries in Filamentous fungi
 
United States
Granted
09/834434
(CIP of US/00/10199)
13-Apr-01
7122330 B2
10/17/06
13.
High Throughput screening of expressed DNA libraries in Filamentous fungi
 
United States
Published
11/490761
21-Jul-06
   
14.
High Throughput screening of expressed DNA libraries in Filamentous fungi
 
Australia
Pending
2006249202
01-Dec-06
   
15.
High Throughput screening of expressed DNA libraries in Filamentous fungi
 
Brazil
Pending
PI0105795-2
13-Apr-01
   
16.
High-Throughput Screening Of Expressed DNA Libraries in Filamentous Fungi
Canada
Pending
2376552
13-Apr-01
   
17.
High Throughput screening of expressed DNA libraries in Filamentous fungi
 
China
Published
01801513.1
13-Apr-01
   
18.
High throughput screening of expressed DNA libraries in filamentous fungi
EA:
Armenia;
Azerbaijan;
Belarus;
Kyrgyzstan;
Kazakhstan;
Moldova;
Russia;
Tajikistan;
Turkmenistan
Granted
200200035
13-Apr-01
006873
4/28/06
19.
High Throughput screening of expressed DNA libraries in Filamentous fungi
 
Europe
Published
01927056.0
(pub. # 1272669)
13-Apr-01
   
20.
High Throughput screening of expressed DNA libraries in Filamentous fungi
India
Granted
2001/01129
13-Apr-01
197642
3/2/07
21.
High Throughput screening of expressed DNA libraries in Filamentous fungi
 
India
Allowed
3355/DELNP/04
13-Apr-01
   
22.
High Throughput screening of expressed DNA libraries in Filamentous fungi
 
Israel
Granted
146935
13-Apr-01
146935
4/7/08
23.
High Throughput screening of expressed DNA libraries in Filamentous fungi
 
Japan
Published
2001-576942
13-Apr-01
   
24.
High Throughput screening of expressed DNA libraries in Filamentous fungi
 
Mexico
Granted
01/012905
13-Apr-01
253242
1/10/08
Transformation system in the field of filamenttous hosts
25.
Transformation system in the field of filamenttous hosts
 
PCT
Published
PCT/NL99/00618
06-Oct-99
   
26.
Transformation system in the field of filamentous fungal hosts
 
United States
Granted
09/548938
(CIP of PCT/ 99/00618)
13-Apr-00
6573086B1
6/3/03
27.
Transformation system in the field of filamentous fungal hosts
United States
Granted
10/394568
21-Mar-03
7399627B2
7/15/08
28.
Transformation system in the field of filamentous fungal hosts
United States
Published
12/047709
13-Mar-08
   
29.
Transformation system in the field of filamentous fungal hosts.
Australia
Granted
62326/99
06.10.1999
771539
08.07.2004
30.
Transformation system in the field of filamentous fungal hosts.
Brazil
Pending
99142783
06.10.1999
   
31.
Transformation system in the field of filamentous fungal hosts.
Canada
Pending
2345356
06.10.1999
   
32.
Transformation system in the field of filamentous fungal hosts.
China
Granted
99814133
06.10.1999
1230546
07.12.2005
33.
Transformation system in the field of filamentous fungal hosts
EA:
Armenia;
Azerbaijan;
Belarus;
Kyrgyzstan;
Kazakhstan;
Moldova;
Russia;
Tajikistan;
Turkmenistan
Granted
200100419
06-Oct-99
5682
4/28/05
34.
Transformation system in the field of filamentous fungal hosts.
India
Granted
2001/00498
06.10.1999
210584
22.10.2007
35.
Transformation system in the field of filamentous fungal hosts.
Mexico
Granted
PA/a/2001/003462
06.10.1999
247741
02.08.2007
36.
Transformation System in the Field of Filamentous Fungal Hosts: In Chrysosporium
 
Mexico
Pending
2007/005468
06.10.1999
   
37.
Transformation system in the field of filamentous fungal hosts.
Republic of Korea
Granted
10-2001-7004377
06.10.1999
618495
24.08.2006
38.
Transformation System in the Field of Filamentous Fungal Hosts: In Chrysosporium
 
Europe
Granted
   
1117808
12/29/04
39.
Transformation System in the Field of Filamentous Fungal Hosts: In Chrysosporium
 
Austria
Granted
99949459.4
06.10.1999
1117808
29.12.2004
40.
Transformation System in the Field of Filamentous Fungal Hosts: In Chrysosporium
 
Belgium
Granted
99949459.4
06.10.1999
1117808
29.12.2004
41.
Transformation System in the Field of Filamentous Fungal Hosts: In Chrysosporium
 
Denmark
Granted
99949459.4
06.10.1999
1117808
29.12.2004
42.
Transformation System in the Field of Filamentous Fungal Hosts: In Chrysosporium
 
Finland
Granted
99949459.4
06.10.1999
1117808
29.12.2004
43.
Transformation System in the Field of Filamentous Fungal Hosts: In Chrysosporium
 
France
Granted
99949459.4
06.10.1999
1117808
29.12.2004
44.
Transformation System in the Field of Filamentous Fungal Hosts: In Chrysosporium
 
Germany
Granted
69922978.2-08;
06.10.1999
1117808
29.12.2004
45.
Transformation System in the Field of Filamentous Fungal Hosts: In Chrysosporium
Ireland
Granted
99949459.4
06.10.1999
1117808
29.12.2004
46.
Transformation System in the Field of Filamentous Fungal Hosts: In Chrysosporium
 
Italy
Granted
99949459.4
06.10.1999
1117808
29.12.2004
47.
Transformation System in the Field of Filamentous Fungal Hosts: In Chrysosporium
 
Netherlands
Granted
99949459.4
06.10.1999
1117808
29.12.2004
48.
Transformation System in the Field of Filamentous Fungal Hosts: In Chrysosporium
 
Russian Federation
Granted
200100419
06.10.1999
005682
28.04.2005
49.
Transformation System in the Field of Filamentous Fungal Hosts: In Chrysosporium
 
Spain
Granted
99949459.4
06.10.1999
1117808
29.12.2004
50.
Transformation System in the Field of Filamentous Fungal Hosts: In Chrysosporium
 
Sweden
Granted
99949459.4
06.10.1999
1117808
29.12.2004
51.
Transformation System in the Field of Filamentous Fungal Hosts: In Chrysosporium
 
Switzerland
Granted
99949459.4
06.10.1999
1117808
29.12.2004
52.
Transformation System in the Field of Filamentous Fungal Hosts: In Chrysosporium
 
United Kingdom
Granted
99949459.4
06.10.1999
1117808
29.12.2004
Novel cellulase compositions and methods of use
53.
Novel cellulase compositions and methods of use
United States
Granted
08/731170
10-Oct-96
5811381
9/22/98
54.
Novel cellulase compositions and methods of use
PCT
Published
PCT/US97/17669
priority to US 5811381 (above)
30-Sep-97
WO98/15633
 
55.
Treating cellulosic materials with cellulases from chrysosporium
United States
Granted
09/106026
(DIV of 5,811,381)
29-Jun-98
6015707
1/18/00
56.
Chrysosporium cellulase and methods of use
United States
Published
09/284152
Priority to PCT/US97/17664
03-Jun-99
   
57.
Chrysosporium cellulase and methods of use
Australia
Granted
47415/97
30-Sep-97
743909
5/23/02
58.
Chrysosporium cellulase and methods of use
Brazil
Pending
PI97152811
14-May-07
   
59.
Chrysosporium cellulase and methods of use.
Brazil
Pending
PI9711876-1
30-Sep-97
   
60.
Chrysosporium cellulase and methods of use.
Canada
Published
2268384
30-Sep-97
   
61.
Chrysosporium cellulase and methods of use.
China
Granted
97199686.5
30-Sep-97
1177933
12/1/04
62.
Chrysosporium cellulase and methods of use.
EA:
Armenia;
Azerbaijan;
Belarus;
Kyrgyzstan;
Kazakhstan;
Moldova;
Russia;
Tajikistan;
Turkmenistan
Granted
199900274
30-Sep-97
003295
4/24/03
63.
Chrysoporium cellulases and methods of use
Europe
Published
97909913.2
30-Sep-97
   
64.
Chrysosporium cellulases and methods of use
Hong Kong
Published
00100079.4
30-Sep-97
   
65.
Novel  cellulase compositions and methods of use
India
Allowed
2858/DEL/97
07-Oct-97
   
66.
Novel  cellulase compositions and methods of use
India
Pending
2952/DEL/05
07-Nov-05
   
67.
Novel  cellulase compositions and methods of use
India
Pending
2953/DEL/05
07-Nov-05
   
68.
Chrysosporium cellulase and methods of use.
Israel
Granted
129350
30-Sep-97
129350
2/1/08
69.
Chrysosporium cellulase and methods of use.
Japan
Pending
10-517593
30-Sep-97
   
70.
Chrysosporium cellulase and methods of use
Mexico
Granted
99/003367
30-Sep-97
212335
12/19/02
71.
Novel  cellulase compositions and methods of use
Thailand
Published
035219
14-Jan-97
   
Expression-regulating sequences and expression products in the field of
filamentous fungi chrysosporium
72.
Novel expression-regulating sequences and expression products in the field of
filamentous fungi
 
PCT
Published
PCT/NL01/000301
17-4-2001
   
73.
Expression-regulating sequences and expression products in the field of
filamentous fungi chrysosporium
 
United States
Published
10/257629
11-Apr-03
   
74.
Novel expression-regulating sequences and expression products in the field of
filamentous fungi
 
Australia
Granted
50663/01
14-4-2001
782105
20.10.2005
75.
Novel expression-regulating sequences and expression products in the field of
filamentous fungi.
Brazil
Pending
PI0110090-4
17-4-2001
   
76.
Novel expression-regulating sequences and expression products in the field of
filamentous fungi.
Canada
Pending
2405954
17-4-2001
   
77.
Novel expression-regulating sequences and expression products in the field of
filamentous fungi
China
Granted
ZL01811068.1
17-4-2001
CN1436242A
01.01.2008
78.
Novel expression-regulating sequences and expression products in the field of
filamentous fungi
Czech Republic
Pending
2002-3435
17-4-2001
   
79.
Novel expression-regulating sequences and expression products in the field of
filamentous fungi
Denmark
Granted
01923991.2
17-4-2001
1276876
04.04.2007
80.
Novel expression-regulating sequences and expression products in the field of
filamentous fungi
Europe
Pending
07102273.5
17-4-2001
Publication number 1854888
 
81.
Novel expression-regulating sequences and expression products in the field of
filamentous fungi
Austria
Granted
01923991.2
17-4-2001
1276876
04.04.2007
82.
Novel expression-regulating sequences and expression products in the field of
filamentous fungi
Belgium
Granted
01923991.2
17-4-2001
1276876
04.04.2007
83.
Novel expression-regulating sequences and expression products in the field of
filamentous fungi
Finland
Granted
01923991.2
17-4-2001
1276876
04.04.2007
84.
Novel expression-regulating sequences and expression products in the field of
filamentous fungi
France
Granted
01923991.2
17-4-2001
1276876
04.04.2007
85.
Novel expression-regulating sequences and expression products in the field of
filamentous fungi
Germany
Granted
01923991.2
17-4-2001
60127661.2
04.04.2007
86.
Novel expression-regulating sequences and expression products in the field of
filamentous fungi
Hong Kong
Pending
08104718.5
17-4-2001
   
87.
Novel expression-regulating sequences and expression products in the field of
filamentous fungi
India
Granted
IN/PCT/2002/01837/CHE
17-4-2001
208981
23.08.2007
88.
Novel expression-regulating sequences and expression products in the field of
filamentous fungi
India
Pending
2562/CHENP/2006
17-4-2001
   
89.
Novel expression-regulating sequences and expression products in the field of
filamentous fungi
Ireland
Granted
01923991.2
17-4-2001
1276876
04.04.2007
90.
Novel expression-regulating sequences and expression products in the field of
filamentous fungi
Israel
Pending
152272
17-4-2001
   
91.
Novel expression-regulating sequences and expression products in the field of
filamentous fungi
Italy
Granted
01923991.2
17-4-2001
1276876
04.04.2007
92.
Novel expression-regulating sequences and expression products in the field of
filamentous fungi
Japan
Pending
577490/01
17-4-2001
   
93.
Novel expression-regulating sequences and expression products in the field of
filamentous fungi
Luxembourg
Granted
01923991.2
17-4-2001
1276876
04.04.2007
94.
Novel expression-regulating sequences and expression products in the field of
filamentous fungi
Mexico
Granted
PA/a/2002/010155
17-4-2001
249040
14.09.2007
95.
Novel expression-regulating sequences and expression products in the field of
filamentous fungi
Mexico
Pending
MX/a/2007/011180
17-4-2001
   
96.
Novel expression-regulating sequences and expression products in the field of
filamentous fungi
Netherlands
Granted
01923991.2
17-4-2001
1276876
04.04.2007
97.
Novel expression-regulating sequences and expression products in the field of
filamentous fungi
New Zealand
Granted
 
17-4-2001
521990
10.03.2005
98.
Novel expression-regulating sequences and expression products in the field of
filamentous fungi
Poland
Pending
P 358491
17-4-2001
   
99.
Novel expression-regulating sequences and expression products in the field of
filamentous fungi
Republic of Korea
Pending
10-2002-7014055
17-4-2001
   
100.
Novel expression-regulating sequences and expression products in the field of
filamentous fungi
Russian Federation
Granted
2002130278
17-4-2001
2272835
27.03.2006
101.
Novel expression-regulating sequences and expression products in the field of
filamentous fungi
Singapore
Granted
200206466-5
17-4-2001
92512
31.10.2005
102.
Novel expression-regulating sequences and expression products in the field of
filamentous fungi
South Africa
Pending
2002/8311
17-4-2001
 
31.12.2003
103.
Novel expression-regulating sequences and expression products in the field of
filamentous fungi
Spain
Granted
01923991.2
17-4-2001
1276876
04.04.2007
104.
Novel expression-regulating sequences and expression products in the field of
filamentous fungi
Sweden
Granted
01923991.2
17-4-2001
1276876
04.04.2007
105.
Novel expression-regulating sequences and expression products in the field of
filamentous fungi
Switzerland
Granted
01923991.2
17-4-2001
1276876
04.04.2007
106.
Novel expression-regulating sequences and expression products in the field of
filamentous fungi
United Kingdom
Granted
01923991.2
17-4-2001
1276876
04.04.2007




 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-1


Form of Blank Patent Assignment




[See Attached]



 
 

--------------------------------------------------------------------------------

 



ASSIGNMENT OF INVENTIONS AND PATENTS AND PATENT APPLICATIONS


WHEREAS, DYADIC INTERNATIONAL (USA), INC., a Florida corporation, having a place
of business at 140 Intracoastal Pointe Drive, Suite 404, Jupiter, Florida
33477-5094; herein referred to as Assignor, has acquired the entire interest,
in, to and under the inventions or discoveries disclosed in the United States
patents or applications listed in the attached Exhibit A;
WHEREAS, Mark A. Emalfarb Trust under agreement dated October 1, 1987, as
amended (the “MAE Trust”), on behalf of the secured parties under that certain
Loan and Security Agreement dated as of November 14, 2008 (the “Loan and
Security Agreement”) executed by Assignee, as debtor, in favor of MAE Trust;
Francisco Trust, under agreement dated February 29, 1996, as amended, and Mark
A. Emalfarb, individually, collectively, as secured party, hereinafter referred
to as Assignee, is desirous of acquiring the entire right, title and interest in
and to said patent applications, said inventions, and to, in and under the
Patents (as hereinafter defined) by reason of a Default therein.
NOW, THEREFORE, in consideration of the sum of One Dollar ($1.00), the receipt
of which is hereby acknowledged, and for all other good and valuable
consideration:
Assignor hereby irrevocably sell, assign, transfer and convey unto Assignee,
Assignor’s entire right, title and interest (including the right to sue for
past, present and future infringement thereof) in and to the inventions
described in the patent applications and patents set forth in Exhibit A herein,
all improvements thereto, and all U.S. and foreign patents and patent
applications issuing therefrom or claiming such inventions or improvements,
including each and every re-issue, reexamination, substitution, divisional,
continuation, continuation-in-part or extension thereof as set forth in the
attached Exhibit A (all of the assigned rights shall collectively be referred to
as “Patents”), in each case subject to the rights granted to Codexis pursuant to
that certain non-exclusive License Agreement dated on or about November 14,
2008, by and between Assignor and Codexis, Inc., a Delaware corporation
(“Codexis”) and the Non

 
 

--------------------------------------------------------------------------------

 

Disturbance Agreement dated on or about November 14, 2008 (the “Non-Disturbance
Agreement”) by and between Codexis, the Assignor, the Assignee and the other
parties thereto.
Assignor hereby authorize and request the Director of the United States Patent
and Trademark Office and corresponding foreign patent authorities to issue and
assign said United States Patents and corresponding foreign counterparts to
Assignee, of the entire right, title and interest in and to the same, for
Assignee’s (and its designees’) sole use, to the full end of the term for which
said Patents may be granted, as fully and entirely as the same would have been
held by Assignor had this assignment and sale not been made.
Except as set forth in Exhibit B herein, Assignor hereby warrant, covenant and
represent that they have not heretofore granted any license, right or privilege
in respect to the said inventions or said Patents, or in any other way
encumbered the same, and that they have the full right to convey, free of all
licenses and encumbrances, the entire interest hereby assigned.
Assignor covenant and agree that at the request and expense of Assignee they
will promptly execute all documents necessary or desirable to perfect or record
Assignee’s ownership of the Patents, and execute all oaths, declarations and
other documents necessary or desirable for prosecuting the Patents, for use in
interference proceedings involving the Patents, for use in opposition
proceedings involving the Patents, for refiling said applications, for filing of
divisional, substitution, continuation or continuation-in-part applications
deemed necessary or desirable by Assignee, for reissuance or re-examination of
the Patents, or for the filing in foreign countries of applications for Patents
counterpart to or based on said application or to an application which is a
division, substitution, continuation or continuation-in-part of said application
or which application relates to said invention and improvements.  Assignor
further covenants and agrees that at the expense and request of Assignee, he
will promptly assist Assignee in interference and opposition proceedings
involving the Patents, and in litigation involving the Patents, and will assist
in the ascertainment of facts and the production of evidence relating to the
Patents.

 
 

--------------------------------------------------------------------------------

 

If Assignee or its designees cannot obtain the signatures of Assignor on any
document necessary to exercise the rights granted under this instrument,
Assignor hereby irrevocably designate and appoint Assignee, its designees and
each of its duly authorized officers and agents as Assignor’s agent and
attorney-in-fact, to act for, and on behalf of Assignee or its designees, to
execute and file any such document and to do all other lawfully permitted acts
to further exercise Assignee’s and its designees’ rights or protections with the
same force and effect as if executed and delivered by Assignor.
To the extent any provision of this assignment of inventions and patents and
patent applications, or any portion thereof, is found to be illegal or
unenforceable for any reason, such assignment of inventions and patents and
patent applications or the applicable provision or portion will be modified,
revised or deleted in such a manner to effect the intended purpose to make this
assignment of inventions and patents and patent applications, as modified, legal
and enforceable under applicable laws.
The terms, covenants and provisions of this assignment shall inure to the
benefit of Assignee, its successors, assigns and other legal representatives,
and shall be binding upon Assignor, its heirs, legal representatives and
assigns.


Signed:

 
DYADIC INTERNATIONAL (USA), INC.
 
By:________________________________
Its:__________________________
 
Date:
 November 14, 2008




 
 

--------------------------------------------------------------------------------

 



STATE OF _______________


COUNTY OF _______________


On this ___ day of November, 2008 before me, the undersigned authority,
personally appeared to me Vito Pontrelli, the Interim CFO of Dyadic
International (USA), Inc., known to me to be the individual who is described in
and who executed the foregoing Assignment on behalf of said corporation, and who
duly acknowledged to me that he executed the same as his own voluntary act and
deed as such officer on behalf of said corporation for the uses and purposed
therein specified.


                                   
                                           Notary Public
S E A L



 
 

--------------------------------------------------------------------------------

 



Exhibit A


Schedule of Patents and Patent Applications










See Attached







 
 

--------------------------------------------------------------------------------

 

Exhibit B








License Agreement dated on or about November 14, 2008 by and between Dyadic
International (USA), Inc. a Florida corporation and Codexis, Inc., a Delaware
corporation


Collateral Assignment of Inventions and Patents and Patent Applications dated as
of November 14, 2008 by and between Dyadic International (USA), Inc. in favor of
Mark A. Emalfarb Trust, under agreement dated October 1, 1987, as amended,
Francisco Trust, under agreement dated February 28, 1998, and Mark A. Emalfarb,
individually, collectively as assignee



 
 

--------------------------------------------------------------------------------

 



EXHIBIT B-2


Form of Blank Assignment of Application for Patent




[See Attached]

 
 

--------------------------------------------------------------------------------

 

ASSIGNMENT OF APPLICATION FOR PATENT
 
WHEREAS:
 
DYADIC INTERNATIONAL (USA), Inc., a Florida corporation, having a place of
business at 140 Intracoastal Pointe Drive, Suite 404, Jupiter, Florida
33477-5094

(full name(s) and post office address(s) of Assignor(s) (including country))
 
(hereinafter referred to as ASSIGNOR(S)), of invention entitled:
 
See Exhibit A

(title of discovery or invention)
 
WHEREAS:
 
Mark A. Emalfarb Trust under agreement dated October 1, 1987, as amended (the
“MAE Trust”), on behalf of the secured parties under that certain Loan subject
to the rights of the secured parties under that certain Loan and Security
Agreement dated as of November 14, 2008 executed by Assignee, as debtor, in
favor of MAE Trust, Francisco Trust, under agreement dated February 29, 1996, as
amended, and, Mark A. Emalfarb, individually, collectively, as secured party,
hereinafter referred to as Assignee, is desirous of acquiring the entire right,
title and interest in and to said patent applications, said inventions, and to,
in and under the Patents (as hereinafter defined) by reason of a Default
therein.

(name and address of Assignee)
 
(hereinafter referred to as ASSIGNEE), is desirous of acquiring the entire
interest in, to and under said invention and in, to and under Letters Patent or
similar legal protection to be obtained therefor in the United States and in any
and all foreign countries.
 
NOW, THEREFORE, TO ALL WHOM IT MAY CONCERN:
 
Be it known that in consideration of the payment by ASSIGNEE to ASSIGNOR(S) of
the sum of One Dollar ($1.00), the receipt of which is hereby acknowledged, and
for other good and valuable consideration, ASSIGNOR(S) hereby sells, assigns and
transfers to ASSIGNEE, its successors, legal representatives and assigns, the
full and exclusive right, title and interest to said discovery or invention in
the United States and its territorial possessions and in all foreign countries
and to all Letters Patent or similar legal protection in the United States and
its territorial possessions and in any and all foreign countries to be obtained
for said invention by said application or any continuation, division, renewal,
substitute or reissue thereof or any legal equivalent thereof in a foreign
country for the full term or terms for which the same may be granted, in each
case subject to the rights granted to Codexis pursuant to that certain
non-exclusive License Agreement dated on or about November 14, 2008, by and
between Assignor and Codexis, Inc., a Delaware corporation (“Codexis”) and the
Non-Disturbance Agreement dated on or about November 14, 2008 (the
“Non-Disturbance Agreement”) by and between Codexis, the Assignor, the Assignee
and the other parties thereto.
 
I, SAID ASSIGNOR(S), hereby authorize and request the Commissioner of Patents
and Trademarks of the United States of America and any Official of any country
or countries foreign to the United States of America whose duty it is to issue
Letters Patent on applications as aforesaid, to issue all such Letters Patent
for said discovery or invention to the ASSIGNEE, as assignee of the entire
right, title and interest in, to and under the same, for the sole use and
benefit of the ASSIGNEE, its successors, legal representatives and assigns, in
accordance with the terms of this instrument.
 

 
 

--------------------------------------------------------------------------------

 

I, SAID, ASSIGNOR(S), hereby covenant that I have full right to convey the
entire right, title and interest herein sold, assigned, transferred and set
over;
 
AND I, SAID ASSIGNOR(S) hereby further covenant and agree that the ASSIGNEE, its
successors, legal representatives, or assigns, may apply for foreign Letters
Patent on said discovery or invention and claim the benefits of the
International Convention, and that I will, at any time, when called upon to do
so by the ASSIGNEE, its successors, legal representatives, or assigns,
communicate to the ASSIGNEE, its successors, legal representatives, or assigns,
as the case may be, any facts known to me respecting said discovery or
invention, and execute and deliver any and all lawful papers that may be
necessary or desirable to perfect the title to the said discovery or invention,
the said applications and the said Letters Patent in the ASSIGNEE, its
successors, legal representatives and assigns, and that if reissues of the said
Letters Patent or disclaimers relating thereto, or divisions, continuations, or
refilings of the said applications, or any thereof, shall hereafter be desired
by the ASSIGNEE, its successors, legal representatives, or assigns, I will, at
any time, when called up to do so by the ASSIGNEE, its successors, legal
representatives, or assigns sign all lawful papers, make all rightful oaths,
execute and deliver all such disclaimers and all divisional, continuation and
reissue applications so desired, and do all lawful acts requisite for the
application for such reissues and the procuring thereof and for the filing of
such disclaimers and such applications, and generally do everything possible to
aid the ASSIGNEE, its successors, legal representatives and assigns, to obtain
and enforce proper patent protection for said invention or discovery in all
countries, and without further compensation but at the expense of the ASSIGNEE,
its successors, legal representatives and assigns.
 
Assignor’s Signature:
 
 
 
 
DYADIC INTERNATIONAL (USA), INC.
 
By:________________________________
Its:__________________________
 
November 14, 2008
     
Dated as of
                           
Citizenship:
USA
   
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal this ____
day of November, 2008.


 
 

--------------------------------------------------------------------------------

 




   
STATE OF
__________)
     
                       ss.:
   
COUNTY OF
                  )
           
On this ___ day of November, 2008 before me, the undersigned authority,
personally appeared to me Vito Pontrelli, the Interim CFO of Dyadic
International (USA), Inc., known to me to be the individual who is described in
and who executed the foregoing Assignment on behalf of said corporation, and who
duly acknowledged to me that he executed the same as his own voluntary act and
deed as such officer on behalf of said corporation for the uses and purposed
therein specified.
       
Notary Public
   

 


 

 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
 
Schedule of Patents
 
 
See Attached
 

 
 

--------------------------------------------------------------------------------

 
